EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a photodetector and a light-receiving surface, and receiving incident light entering without passing through either a single imaging lens, and outputting a detection signal indicating an output pixel value optically modulated according to an incident angle of the incident light, wherein each pixel of the plurality of pixels has an independently configurable light shielding layer formed on the light-receiving surface of the pixel to block the incident light such that an incident angle directivity, indicating a directivity of the output pixel 
Claim 10 is allowed for similar reasons as claim 1.
Regarding claim 11, no prior art could be located that teaches or fairly suggests  restored image from a detection image obtained by an external device using a restoration matrix that includes coefficients used when the restored image is generated from the detection image, which is obtained by imaging an object with an imaging element, and receiving incident light entering without passing through either a single imaging lens that directs light to two or more of the plurality of pixels or a pinhole, and outputting a detection signal indicating an output pixel value optically modulated according to an incident angle of the incident light, wherein each pixel of the plurality of pixels has an independently configurable light shielding layer formed on the light-receiving surface of the pixel to block the incident light such that an incident angle directivity, indicating a directivity of the output pixel value with respect to an incident angle of incident light from an object is independently settable for the pixel, in combination with the rest of the limitations of the claim.
Claim 20 is allowed for similar reasons as claim 11.
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/Primary Examiner, Art Unit 2697